DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant asserts at page 5 of the Remarks entered February 24, 2021 that the Examiner failed to examine claim 20 and at claim 6 that the Examiner did not provide a rebuttal to the Applicant’s assertion that claim 20 is generic.
This is not found persuasive.  The limitations of claim 20, namely the low speed rotor assembly and power shaft, are described at paragraph 0035 and Figs. 5-6 of the specification as filed on February 29, 2019.  Neither Figs. 5 nor 6 were considered as embodiments in the Restriction Requirement entered August 10, 2020 as the figures, and the description thereof, neither shows nor describes features of the gear, but rather the intended use of the gear.  Intended use is NOT a feature to be considered in considering embodiments and generic species of embodiments.
The requirement is still deemed proper and is therefore made FINAL. Claims 5, 6, 8, 15, 17 and 20 remain withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 11, 12, 14 and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woerlee (US 4,006,993).
Woerlee discloses and shows a gear assembly, the gear assembly comprising: 
a first gear (Figs. 1-2 and 3-4, items 10 and 52, respectively) comprising:
a rim (16, 74), and 
a plurality of teeth (14, 72), 
wherein the plurality of teeth is configured to contact one or more of another plurality of teeth, 
wherein a non-axisymmetric structure (22, 54) is defined at the rim, and 
wherein the non-axisymmetric structure (22, 54) is a non-contacting structure of the gear assembly.
Regarding claim 2, the non-axisymmetric structure defines a cyclic symmetric structure at the rim.
Regarding claims 4 and 14, the non-axisymmetric structure is defined at a diameter of the rim different from the plurality of teeth.
Regarding claims 7 and 16, a surface at the rim radially opposite of the plurality of teeth defines the non-axisymmetric structure.
Regarding claim 11, Woerlee discloses and shows at Figs. 1-2 and 3-4 a mechanical system, the system comprising: 
a gear assembly comprising: 
a first gear (10 and 52) comprising:
a rim (16, 74), and 
a plurality of teeth (14, 72), 
wherein the plurality of teeth is configured to contact one or more of another plurality of teeth, 
wherein a non-axisymmetric structure (22, 54) is defined at the rim, and 
wherein the non-axisymmetric structure (22, 54) is a non-contacting structure of the gear assembly.
Regarding claim 12, the non-axisymmetric structure of the gear assembly defines a cyclic symmetric structure at the rim.
Allowable Subject Matter
Claims 3, 9, 10, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658